Citation Nr: 0207891	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  02-01 917	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a right knee injury, status postoperative total 
knee replacement, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or at the housebound 
rate.  

3.  Entitlement to Dependent's Educational Assistance under 
chapter 35 of title 38 of the United States Code.  

4.  Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


INTRODUCTION

The appellant served on active duty from September 1965 to 
February 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) from an April 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia. 


FINDING OF FACT

On July 2, 2002, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of all appeals is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal and for 
withdrawal of a notice of disagreement by the appellant have 
been met.  38 U.S.C.A. § 7105(d)(1), (d)(5) (West 1991); 
38 C.F.R. § 20.204 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In an April 2001 rating decision, the RO granted a 30 percent 
evaluation for a right knee disability, denied special 
monthly compensation based on the need for regular aid and 
attendance or being housebound, and denied entitlement to 
Dependent's Educational Assistance (DEA) under chapter 35 of 
title 38 of the United States Code.  In June 2001, the 
appellant disagreed with these determinations, and also filed 
an application for a total disability evaluation based upon 
individual unemployability (TDIU).  The RO issued a statement 
of the case in February 2002 on these four issues, which 
constituted the first adjudication of the TDIU claim.  The 
veteran perfected an appeal to the Board of the issues of 
entitlement to an increased rating for a right knee 
disability, entitlement to special monthly compensation, and 
entitlement to DEA by filing a statement accepted as a 
substantive appeal in February 2002.  This statement 
constituted a notice of disagreement with the denial of a 
TDIU.  In a statement dated February 26, 2002, received by 
the RO in March 2002, and received at the Board in July 2002, 
the appellant indicated that he accepted the RO's 
determinations and that he wanted to withdraw all appeals.  

A notice of disagreement may be withdrawn in writing by the 
appellant or his authorized representative.  38 U.S.C.A. 
§ 7105(d)(1) (West 1991); 38 C.F.R. § 20.204(a), (c) (2001).  
A substantive appeal may be withdrawn in writing by the 
appellant or his representative before the Board promulgates 
a decision.  38 C.F.R. § 20.204(b), (c) (2001).  The veteran 
has himself submitted a statement withdrawing both his NOD as 
to the TDIU claim and his appeals as to the remaining issues.  
In this circumstance, there are no remaining issues of fact 
or law for the Board to consider.  The Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  38 U.S.C.A. § 7105(d)(5) 
(West 1991).  The Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.  


ORDER

The appeal is dismissed.



		
J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



